DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Restriction Requirement
The species restriction/election requirement is withdrawn. Claims 7-10 are rejoined with the elected claims.

Amendments to the claims are acknowledged. Claims 36-37 are new. 
Claims 1-10, 12-13 and 31-337 are under consideration.
Claims 11 and 14-30 are cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 12/178,181 filed 7/23/2008 is acknowledged. Priority to Application 60/951,438 is rescinded in view of amendments filed 5/25/2018 reciting sequencing cell free nucleic acid molecules and “obtaining at least 120,000 sequenced tags.” The ‘438 provisional does not have support for this limitation. 

	Claim Rejections - 35 USC § 112-1st paragraph	
	The rejection of claims 1-10, 12-13 and 31-35 under 35 U.S.C. 112, first paragraph, is withdrawn in view of Applicant’s arguments.
Double Patenting
Upon further consideration the instant Obviousness-type Double Patenting rejection is made in view of the claims of US Patents 8,706,422, 8,442,774, 9,121,069, 8,972,202, 9,051,616, 10,619,214, 10,208,348 and US Applications 12/178,181, 12/614,350, 13/070240, 13/070,275, 13/070,251, 13/417,119, 16/246,420, and 16/670,981. These patents and applications claim the same method of determining nucleic acids at two different locations on a chromosome and using the relationship of the number of these nucleic acids to determine a mutation (imbalance or aneuploidy).
It is noted that a Terminal Disclaimer over 9,121,069 has already been filed and therefore the patent is not among those listed below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 12/178,181 (‘181) in view of Albertson et al. (US 2003/0087231) and further in view of Diehl et al. (Current opinion in oncology, vol. 19 (2007) pages 36-42) . Claim 1 of ‘181 does not specifically recite 120,000 sequence tags and determining an aberration associated with a tumor (rather an aneuploidy). Albertson et al. make obvious .  
Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘181 claims the same method as that instantly claimed except for determining aneuploidy instead of a chromosomal aberrations associated with a tumor. HoHowever the teachings of at least Albertson et al. and Diehl make obvious using the method of ‘181 for determining chromosomal aberrations using next generation sequencing and read alignment at points of CNV associated with a tumor.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 26 of copending Application No. 12/614350 (‘350) in view of Albertson et al. (US 2003/0087231) and further in view of Diehl et al. (Current opinion in oncology, vol. 19 (2007) pages 36-42) . Claim 26 of ‘350 does not specifically recite 120,000 sequence tags and determining an aberration associated with a tumor (rather an aneuploidy). Albertson et al. make obvious determining chromosomal copy number variations in cfDNA as associated with cancer (par. 0018, 0037 and Figure 2). Diehl et al. teach tumor biomarkers released into the blood and using the 454 next generation sequencing platform (page 40, col. 2) which makes obvious generating at least 120,000 sequencing reads.  
‘350 claims the same method as that instantly claimed except for determining aneuploidy instead of a chromosomal aberrations associated with a tumor. HoHowever the teachings of at least Albertson et al. and Diehl make obvious using the method of ‘350 for determining chromosomal aberrations using next generation sequencing and read alignment at points of CNV associated with a tumor.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 39 of copending Application No. 13/070240 (‘240) in view of Albertson et al. (US 2003/0087231) and further in view of Diehl et al. (Current opinion in oncology, vol. 19 (2007) pages 36-42) . Claim 39 of ‘240 does not specifically recite 120,000 sequence tags and determining an aberration associated with a tumor. Albertson et al. make obvious determining chromosomal copy number variations in cfDNA as associated with cancer (par. 0018, 0037 and Figure 2). Diehl et al. teach tumor biomarkers released into the blood and using the 454 next generation sequencing platform (page 40, col. 2) which makes obvious generating at least 120,000 sequencing reads.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘240 claims the same method as that instantly claimed except for determining aneuploidy instead of a chromosomal aberrations associated with a tumor. HoHowever the teachings of at least Albertson et al. and Diehl make obvious using .
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 24 of copending Application No. 13/070275 (‘275) in view of Albertson et al. (US 2003/0087231) and further in view of Diehl et al. (Current opinion in oncology, vol. 19 (2007) pages 36-42) . Claim 24 of ‘275 does not specifically recite 120,000 sequence tags and determining an aberration associated with a tumor (rather than aneuploidy). Albertson et al. make obvious determining chromosomal copy number variations in cfDNA as associated with cancer (par. 0018, 0037 and Figure 2). Diehl et al. teach tumor biomarkers released into the blood and using the 454 next generation sequencing platform (page 40, col. 2) which makes obvious generating at least 120,000 sequencing reads.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘275 claims the same method as that instantly claimed except for determining aneuploidy instead of a chromosomal aberrations associated with a tumor. HoHowever the teachings of at least Albertson et al. and Diehl make obvious using the method of ‘275 for determining chromosomal aberrations using next generation sequencing and read alignment at points of CNV associated with a tumor.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 24 of copending Application No. 13/070251 (‘251) in view of Albertson et al. (US 2003/0087231) and further in view of Diehl et al. (Current opinion in oncology, vol. 19 (2007) pages 36-42) . Claim 24 of ‘251 does not specifically recite 120,000 sequence tags and determining an aberration associated with a tumor (rather than aneuploidy). Albertson et al. make obvious determining chromosomal copy number variations in cfDNA as associated with cancer (par. 0018, 0037 and Figure 2). Diehl et al. teach tumor biomarkers released into the blood and using the 454 next generation sequencing platform (page 40, col. 2) which makes obvious generating at least 120,000 sequencing reads.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘251 claims the same method as that instantly claimed except for determining aneuploidy instead of a chromosomal aberrations associated with a tumor. HoHowever the teachings of at least Albertson et al. and Diehl make obvious using the method of ‘251 for determining chromosomal aberrations using next generation sequencing and read alignment at points of CNV associated with a tumor.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 24 of copending Application No. 13/417119 (‘119) in view of Albertson et al. (US 2003/0087231) and further in view of .  
Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘119 claims the same method as that instantly claimed except for determining aneuploidy instead of a chromosomal aberrations associated with a tumor. HoHowever the teachings of at least Albertson et al. and Diehl make obvious using the method of ‘119 for determining chromosomal aberrations using next generation sequencing and read alignment at points of CNV associated with a tumor.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US 8,442,774 (‘774) in view of Albertson et al. (US 2003/0087231) and further in view of Diehl et al. (Current opinion in oncology, vol. 19 (2007) pages 36-42) . Claim 1 of ‘774 does not specifically recite 120,000 sequence tags and determining an aberration associated with a tumor (rather than aneuploidy). Albertson et al. make obvious determining chromosomal copy number variations in cfDNA as associated with cancer (par. 0018, 0037 and Figure 2). Diehl et 
Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘774 claims the same method as that instantly claimed except for determining aneuploidy instead of a chromosomal aberrations associated with a tumor. HoHowever the teachings of at least Albertson et al. and Diehl make obvious using the method of ‘774 for determining chromosomal aberrations using next generation sequencing and read alignment at points of CNV associated with a tumor.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US 8,972,202 (‘202) in view of Albertson et al. (US 2003/0087231) and further in view of Diehl et al. (Current opinion in oncology, vol. 19 (2007) pages 36-42) . Claim 1 of ‘202 does not specifically recite 120,000 sequence tags and determining an aberration associated with a tumor (rather than aneuploidy). Albertson et al. make obvious determining chromosomal copy number variations in cfDNA as associated with cancer (par. 0018, 0037 and Figure 2). Diehl et al. teach tumor biomarkers released into the blood and using the 454 next generation sequencing platform (page 40, col. 2) which makes obvious generating at least 120,000 sequencing reads.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘202 claims the same method as that instantly claimed except for determining aneuploidy instead of a chromosomal aberrations associated with a 

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US 9,051,616 (‘616) in view of Albertson et al. (US 2003/0087231) and further in view of Diehl et al. (Current opinion in oncology, vol. 19 (2007) pages 36-42) . Claim 1 of ‘616 does not specifically recite 120,000 sequence tags and determining an aberration associated with a tumor (rather than aneuploidy). Albertson et al. make obvious determining chromosomal copy number variations in cfDNA as associated with cancer (par. 0018, 0037 and Figure 2). Diehl et al. teach tumor biomarkers released into the blood and using the 454 next generation sequencing platform (page 40, col. 2) which makes obvious generating at least 120,000 sequencing reads.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘616 claims the same method as that instantly claimed except for determining aneuploidy instead of a chromosomal aberrations associated with a tumor. HoHowever the teachings of at least Albertson et al. and Diehl make obvious using the method of ‘616 for determining chromosomal aberrations using next generation sequencing and read alignment at points of CNV associated with a tumor.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US 10,619,214 (‘214) in view of 
Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘214 claims the same method as that instantly claimed except for determining aneuploidy instead of a chromosomal aberrations associated with a tumor. HoHowever the teachings of Diehl make obvious using the method of ‘214 for determining chromosomal aberrations using next generation sequencing.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of US 10,208,348 (‘348) in view of Albertson et al. (US 2003/0087231) and further in view of Diehl et al. (Current opinion in oncology, vol. 19 (2007) pages 36-42) . Claims 1 and 3 of ‘348 does not specifically recite 120,000 sequence tags and determining an aberration associated with a tumor (rather than an “imbalance”). Albertson et al. make obvious determining chromosomal copy number variations in cfDNA as associated with cancer (par. 0018, 0037 and Figure 2). Diehl et al. teach tumor biomarkers released into the blood and using the 454 next generation sequencing platform (page 40, col. 2) which makes obvious generating at least 120,000 sequencing reads.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘348 claims the same method as that instantly claimed except for determining an “imbalance” instead of a chromosomal aberrations associated with a 

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US 8,706,422 (‘422) in view of Albertson et al. (US 2003/0087231) and further in view of Diehl et al. (Current opinion in oncology, vol. 19 (2007) pages 36-42) . Claim 1 of ‘422 does not specifically recite 120,000 sequence tags and determining an aberration associated with a tumor (rather than an “imbalance”). Albertson et al. make obvious determining chromosomal copy number variations in cfDNA as associated with cancer (par. 0018, 0037 and Figure 2). Diehl et al. teach tumor biomarkers released into the blood and using the 454 next generation sequencing platform (page 40, col. 2) which makes obvious generating at least 120,000 sequencing reads.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘422 claims the same method as that instantly claimed except for determining an “imbalance” instead of a chromosomal aberrations associated with a tumor. HoHowever the teachings of at least Albertson et al. and Diehl make obvious using the method of ‘422 for determining chromosomal aberrations using next generation sequencing and read alignment at points of CNV associated with a tumor.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US 8,706,422 (‘422) in view of 
Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘422 claims the same method as that instantly claimed except for determining “an imbalance” instead of a chromosomal aberrations associated with a tumor. HoHowever the teachings of at least Albertson et al. and Diehl make obvious using the method of ‘422 for determining chromosomal aberrations using next generation sequencing and read alignment at points of CNV associated with a tumor.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Patent Application 16/246,420 in view of Albertson et al. (US 2003/0087231) and further in view of Diehl et al. (Current opinion in oncology, vol. 19 (2007) pages 36-42) . Claim 1 of ‘420 does not specifically recite 120,000 sequence tags and determining an aberration associated with a tumor (rather than an “imbalance”). Albertson et al. make obvious determining chromosomal copy number variations in cfDNA as associated with cancer (par. 0018, 0037 and Figure 2). Diehl et al. teach tumor biomarkers released into the blood and 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader than the ‘420 claims except for determining “an imbalance” instead of a chromosomal aberrations associated with a tumor. HoHowever the teachings of at least Albertson et al. and Diehl make obvious using the method of ‘420 for determining chromosomal aberrations using next generation sequencing and read alignment at points of CNV associated with a tumor.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of US Patent Application 16/670,981 in view of Albertson et al. (US 2003/0087231) and further in view of Diehl et al. (Current opinion in oncology, vol. 19 (2007) pages 36-42) . Claim 1 of ‘981 does not specifically recite 120,000 sequence tags and determining an aberration associated with a tumor (rather than an “imbalance”). Albertson et al. make obvious determining chromosomal copy number variations in cfDNA as associated with cancer (par. 0018, 0037 and Figure 2). Diehl et al. teach tumor biomarkers released into the blood and using the 454 next generation sequencing platform (page 40, col. 2) which makes obvious generating at least 120,000 sequencing reads.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader than the ‘981 claims except for 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Anna Skibinsky/
Primary Examiner, AU 1631